Citation Nr: 0600060	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-29 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to a nonservice-connected (NSC) death pension 
benefits.


ATTORNEY FOR THE BOARD

J. Rose, Counsel 








INTRODUCTION

The veteran had active duty service from May 1972 to June 
1975; he died in July 2002. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating determination by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2005, the Board granted 
the motion of National Veterans Legal Services Program for 
leave to withdraw as appellant's representative.   

The Board notes after the claim was certified on appeal, the 
appellant submitted a statement in July 2005 indicating that 
she paid $49 for medicine.  This information, however, is not 
probative evidence as she failed to indicate when she made 
such payment or provide any corroborative evidence 
demonstrating that such expense was paid.  This information 
adds no pertinent evidence to the claim and therefore,  a 
remand in order for the RO to issue a supplemental statement 
of the claim in response to the July 2005 statement in not 
required.  


FINDINGS OF FACT

1.  The veteran died in July 2002; the appellant filed a 
claim of entitlement to nonservice-connected death pension 
benefits in October 2002.

2.  In 2002, 2003, and 2004, the claimant's countable income 
consisted of monthly income from Social Security 
Administration (SSA) benefits.

3.  The appellant claimed $1,365.90 in unreimbursed medical 
expenses for January 2003 through November 2003.

4.  The appellant claimed $456.04 in unreimbursed medical 
expenses for 2004.

5.  The appellant's annualized countable income for 2002, 
2003, and 2004 exceeded the maximum annual income for death 
pension benefits for a surviving spouse.


CONCLUSION OF LAW

The appellant's countable income is excessive for receipt of 
pension benefits.  38 U.S.C.A. §§ 1521, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification for her 
claim.  However, upon review, the Board finds that the lack 
of such a pre-agency of original jurisdiction-decision notice 
did not result in prejudicial error in this case.  Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

In the present case, the RO provided the appellant 
38 U.S.C.A. § 5103(a) notice in the original denial of her 
claim dated in November 2002 and in a letter dated February 
2004.  The February 2004 letter informed her that she could 
provide evidence or location of such and requested that she 
provide any evidence in her possession.  The VA fully 
notified the appellant of what is required to substantiate 
her claim in the letters, and multiple supplemental 
statements of the case (SSOC).  Together, the VCAA letters, 
SOC, and SSOC provided the appellant with a summary of the 
evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  In addition, the SOC 
specifically detailed the particular regulations used to 
evaluate the claim and what factual evidence was used to 
determine the denial.  It is therefore the Board's conclusion 
that the appellant has been provided with every opportunity 
to submit evidence and argument in support of her claim, and 
to respond to VA notices.  Based on the above, the duty to 
notify the appellant was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.  Supra, Mayfield.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes a death 
certificate, marriage certificate, countable income from 
Social Security Administration, Medical Expense Reports, 
receipts of expenses, and numerous statements from the 
appellant.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II. Death Pension

The record includes a certificate of death, showing that the 
veteran died in July 2002.  Report of contact that month from 
N.L. indicated that the veteran died at a hospital in 
Cincinnati and that he was homeless at the time of his death.  
An application for Unites States Flag for burial purposes was 
filed by the veteran's brother that same month.  

In October 2002, the appellant filed an "Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits By A Surviving Spouse" (VA Form 21-534), 
and enclosed a copy of a Certificate of Marriage between the 
appellant and veteran dated in November 1998.  The record 
indicated that appellant's countable income from Social 
Security Administration was $660.00 per month from December 
2001.  In November 2002, the RO notified the appellant that 
her claim for VA pension benefits was denied because her 
countable income exceeded the maximum annual pension rate.  
The appellant appealed that determination.  

During the course of appeal, appellant also submitted a copy 
of the veteran's death certificate, which indicated that his 
marital status was "divorced" at the time of his death, 
along with a March 2003 statement explaining that the 
veteran's family was not aware of their marriage when the 
death certificate was issued.  In November 2004, the RO 
notified appellant that it had been discovered that she did 
not live with the veteran continuously from the date of their 
marriage until the date of his death.  The RO informed her 
that in addition to needing to meet the countable income 
requirements, she must also meet the requirements of 
continuous cohabitation.  The RO informed her in the same 
letter how she could show that they lived continuously from 
the date of their marriage until the time of his death.  

In the two most recent supplemental statements of the case 
dated in January and February 2005, the RO informed the 
appellant that her claim for death pension benefits remained 
denied based on the facts that her countable income exceeded 
the maximum annual pension rate for a surviving spouse with 
no dependents, and that the evidence showed that she was not 
in continuous cohabitation with the veteran from the date of 
their marriage until the time of the veteran's death.  The 
Board will first address the issue of whether appellant's 
income exceeds the maximum annual pension rate for a 
surviving spouse with no dependents.  

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c).

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(c)(3)(ii). Payment of monetary benefits will commence 
the month following the effective date of the award.  38 
C.F.R. § 3.31.

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  
The MAPR is published in Appendix B of VA Manual M21-1 (M21-
1) and is to be given the same force and effect as published 
in VA regulations.  38 C.F.R. § 3.21.

Effective December 1, 2001, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,407.  
See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  
Effective December 1, 2002, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,497.  
Id.  Effective December 1, 2003, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,634.  
Id.  Effective December 1, 2004, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,814. Id.

Income from Social Security Administration benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income.  Certain unreimbursed 
medical expenses (in excess of five percent of the MAPR) may 
be excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272.

In her initial October 2002 application for benefits, the 
appellant reported that she received $660 per month ($7,820 
per year) in Social Security benefits.  She listed no other 
sources of income.  She listed no dependents and no 
unreimbursed medical expenses.  Her income ($7,820) clearly 
exceeded the MAPR for 2002 ($6,407, effective December 1, 
2001) based on this information.  

Appellant filed two Medical Expense Reports in 2003.  In a 
March 2003 Medical Expense Report, appellant claimed a total 
$1,018 in unreimbursable medical expenses in 2003.  The 
appellant listed other expenses in the report, but these 
expenses were not dated or not paid; all of which cannot be 
counted as unreimbursed medical expenses for VA pension 
purposes.  

In a November 2003 Medical Expense Report, appellant claimed 
unreimbursed medical expenses of $17.25 per month in 
insurance premiums ($207) and $140.90 in pharmacy bills from 
January 2003 through November 2003.   The Board notes that in 
the November 2003 Medical Expense Report, appellant listed an 
expense of life insurance for her children, transportation 
expense to doctor and shopping for a third party, and in-
house cleaning services for third parties.  Expenses paid by 
appellant for the benefit of nondependents cannot be deducted 
from her countable income.  Appellant indicated in her 
application for benefits that she has no dependents, nor has 
she stated otherwise in her claim for benefits.  Therefore, 
expenses for her children cannot be counted.  Similarly, 
expenses for other parties that are not dependants of the 
appellant cannot be counted.  Appellant later resubmitted 
these expenses, claiming that they were paid for her own 
benefit and not for her children or a third party.  
Nevertheless, life insurance expenses, transportation to 
shopping, and in-house cleaning services are not considered 
expenses in reducing countable income for pension purposes.  
While transportation to and from medical facilities are 
considered, it is not possible for the Board to figure out 
what transportation expenses went towards shopping versus 
medical treatment.  Therefore, her travel expenses cannot be 
considered. 

Combining the two Medical Expense Reports, her claimed 
unreimbursed medical expenses for 2003 totaled $1,365.90.  
Appellant's countable income for 2003 was $8,028 ($669 per 
month from January 2003 through November 2003, and $683 for 
the month of December 2003).  Deducting her countable income 
for 2003 ($8,028) from her claimed unreimbursed medical 
expenses for 2003 ($1,365.90), the total equals $6,662.10.  
As noted above, the MAPR effective December 2002 was $6,497, 
and effective December 2003 was $6,634.  Therefore, her 
countable income exceeded the MAPR effective December 2002 
and December 2003, even after reducing the income by her 
claimed unreimbursed expenses.  

In a July 2004 statement, appellant indicated that she was 
paid $16.04 for medication, and intended to pay an additional 
$178 and $55.  In a November 2004 Medical Expense Report, she 
indicated that she paid $17.25 each month ($207) for 
insurance.  She also indicated that she continued to pay for 
her life insurance, transportation to and from her doctor and 
shopping, and in-house cleaning services.  She made no other 
claim for unreimbursed medical expenses for 2004.  However, 
as noted above, these expenses cannot be included in reducing 
her countable income for pension purposes.  All of her 
claimed unreimbursed expenses for 2004 equal $456.04.  Her 
countable income effective December 1, 2003 was $683 per 
month, or $8,196.  Again, appellant's countable income 
($8,196) exceeds the MAPR effective December 1, 2003 ($6,634) 
or the MAPR effective December 1, 2004 ($6,814), even after 
reducing by unreimbursed expenses ($8,196-456.04, or 
$7,739.96).  

In a September 2004 statement, appellant indicated that her 
prescription medicine expenses exceed $200 per month, 
however, she failed to provide any receipts or other 
corroborating evidence, such as documentation from a 
pharmacy, to support her claim.  Moreover, in a July 2005 
statement, appellant stated that she paid $49 for medicines.  
This claim cannot be considered because she failed to provide 
information as to when the expense was paid or any 
corroborating evidence to support her claim.  Therefore, 
these claimed expenses are not considered probative to the 
issue on appeal.  

Finally, in her notice of disagreement, the appellant 
essentially asserted that she knows other people who are 
receiving pension money from VA in similar situation to her. 
The Board does not know the circumstances of those people.  
However the obligation of the Board is to determine the claim 
of this appellant with the facts of this case under the 
regulations and laws that govern entitlement for applicable 
VA benefits.  While the Board can certainly empathize with 
any financial difficulty the surviving spouse may experience, 
because the appellant's income exceeded the statutory limit, 
she is not entitled to VA death pension benefits.

In summary, the evidence of record shows that the appellant's 
income for 2002, 2003, and 2004 exceeds the statutory limits 
for entitlement to death pension benefits even after reducing 
her income by unreimbursed expenses.  

Although recognizing the veteran's service, the Board is 
nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department. 38 U.S.C.A. § 7104(c) (West Supp. 
2005).  In this case, the law passed by Congress specifically 
prohibits the payment of VA death pension benefits to 
surviving spouses whose income exceeds certain levels, as 
does the appellant's.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the CAVC held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's income exceeds the 
statutory limits, she is not legally entitled to death 
pension benefits, regardless of the veteran's honorable 
service.  Thus, the appellant's claim of entitlement to death 
pension benefits must be denied.

As the Board determines that appellant's income exceeds the 
statutory limits, the Board does not need to reach a decision 
as to whether appellant and the veteran met the definition of 
continuous cohabitation as spouses for VA pension purposes.  


ORDER

Eligibility for pension benefits as a surviving spouse is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


